Cross appeal from Appellate Division order dated May 2, 1983 dismissed, without costs, by the Court of Appeals sua sponte, insofar as review is sought of that order, upon the ground that the cross appeal does not lie as of right pursuant to CPLR 5601 (subd [a], par [iii]) because defendant (cross-appellant) is not aggrieved by the modification and the cross appeal pursuant to CPLR 5601 (subd [d]) brings up for review only the prior nonfinal Appellate Division order dated July 14, 1980 (CPLR 5501, subd [b]).